Citation Nr: 1538648	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-22 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, and from June 1973 to June 1979.  He also had Reserve service.  He died in June 2008.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Appellant was scheduled for a hearing in August 2015, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).     

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A medical opinion has not been obtained in this matter.  VA must "make reasonable efforts" to assist claimants in obtaining evidence necessary to substantiate their claims, and in a cause-of-death case these efforts may include obtaining a VA medical opinion.  38 U.S.C.A § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22   (Fed. Cir. 2008).  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2)  (West 2002).  Upon remand, a medical opinion should be obtained as to whether it is at least as likely as not that the acute coronary insufficiency, which was the cause of the Veteran's death, was caused by service, to include air jet gun inoculation and parachute jumping.  

The Appellant's June 2010 statement indicated that additional relevant VA treatment records were located at a VA hospital in Philadelphia, Pennsylvania.  A January 1990 treatment record also indicates that the Veteran received treatment in Philadelphia in 1985.  Philadelphia VA treatment records have not been associated with the claims file, and should be obtained upon remand.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Moreover, the death certificate reveals that the Veteran died in a nursing home or long term care facility.  Records from that facility should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Philadelphia VA Medical Center (VAMC) and all associated outpatient clinics, to request all records of the Veteran, particularly from the 1980s.  If the records cannot be obtained after reasonable efforts have been made, notify the Appellant and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the appellant for release forms to obtain records from the nursing home or long term care facility where the Veteran died.  In the alternative she is free to obtain the records and submit them to the VA.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, arrange for an appropriate VA clinician to review the Veteran's entire claims folder and provide a medical nexus opinion.  The clinician is informed that the Veteran died in June 2008 and that his certificate of death lists acute coronary insufficiency as the cause of death.  The Veteran was service-connected for residuals of a fracture of the right fibula, and amputation of the index and middle finger tips of the right hand.  The clinician is also informed that the Appellant believes the Veteran should have been service-connected for Hepatitis, diabetes mellitus, hypertension, and pancreatitis, as well as acute coronary insufficiency.  

The clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acute coronary insufficiency was caused by or etiologically related to the Veteran's military service.  The clinician is to consider the Appellant's contention that the stress of parachute jumping caused the Veteran to contract diabetes mellitus, which led to the acute coronary insufficiency.  The clinician is also instructed to consider her contention that immunization with an air jet gun caused the Veteran to contract Hepatitis, hypertension, and pancreatitis, causing the Veteran to contract diabetes mellitus and acute coronary insufficiency.  

The examiner must provide a complete rationale for any opinion expressed.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Appellant and her representative with a supplemental statement of the case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

